UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-2247


YURI J. STOYANOV,

                Plaintiff - Appellant,

          v.

CHARLES BEHRLE, Individually and in his Official Capacity as
the Head of the Carderock Division, Naval Surface Warfare
Center; GARY M. JEBSEN, Individually and in his Official
Capacity as the Head of Code 70, Carderock Division Naval
Surface Warfare Center; KEVIN M. WILSON, Individually and in
his Official Capacity as the Head of Code 74, Carderock
Division Naval Surface Warfare Center; JOHN C. DAVIES,
Individually and in his Official Capacity as the Deputy Head
of Code 74; BRUCE CROCK, Individually and in his Official
Capacity as the Head of Code 74, Carderock Division Naval
Surface Warfare Center; DAVID CARON, Individually as in his
Official Capacity as Assistant Counsel Code 39, Carderock
Division Naval Surface Warfare Center; REUBEN PITTS, III,
Individually and in his Official Capacity as the Head of
Code 374, Naval Surface Warfare Center at Navy Yard; RAY
MABUS, Secretary of the Navy,

                Defendants – Appellees,

          and

DONALD C. WINTER, Secretary of the Navy,

                Defendant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:07-cv-01863-WMN)


Submitted:   March 29, 2012                 Decided:   April 2, 2012
Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yuri J. Stoyanov, Appellant Pro Se.    John Walter Sippel, Jr.,
Assistant United States Attorney,     Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Yuri J. Stoyanov appeals the district court’s order

granting    Defendants’      summary       judgment    motion    on    his   several

federal    and    state   law     claims    against    them,     and   denying   his

motions for default and for leave to file a surreply.                        We have

reviewed the record and find no reversible error.                      Accordingly,

we affirm the district court’s order.                  See Stoyanov v. Behrle,

No. 1:07-cv-01863-WMN (D. Md. Sept. 20, 2011).                   We dispense with

oral   argument      because      the    facts   and   legal     contentions     are

adequately       presented   in    the     materials    before    the    court   and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                           3